IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00235-CV
 
James Leonard 
& Leonard Law Firm, PLLC,
                                                                                    Appellants
 v.
 
James Grant and Beverly Grant,
                                                                                    Appellees
 
 
 

From the 40th District
Court
Ellis County, Texas
Trial Court No. 80,313
 

MEMORANDUM  Opinion

 




Appellants have filed a “Motion to
Dismiss.”  See Tex. R. App. P. 42.1(a)(1). 
It states that Appellants no longer wish to prosecute their claims against
Appellees.  Dismissal of this appeal would not prevent a party from seeking
relief to which it would otherwise be entitled.  The motion is granted, and the
appeal is dismissed.




 
REX D. DAVIS
Justice
 
 
Before Chief
Justice Gray,
            Justice
Reyna, and 
Justice
Davis
Motion granted;
appeal dismissed
Opinion
delivered and filed August 25, 2010
[CV06]
 


serif">(a) At any time before the appellate court’s decision, the appellate court may dismiss the
appeal if the appellant withdraws his or her notice of appeal.  The appellant and his or her
attorney must sign the written withdrawal and file it in duplicate with the appellate clerk,
who must immediately send the duplicate copy to the trial court clerk.
 
Tex. R. App. P. 42.2(a).
      We have not issued a decision in this appeal.  The motion is signed by both Flores and his
attorney.  Thus, the motion meets the requirements of the rules and is granted.
      Flores' appeal is dismissed.
                                                                               PER CURIAM
 
Before Chief Justice Davis,
      Justice Cummings, and
      Justice Vance
Dismissed on appellant's motion
Opinion delivered and filed January 21, 1998
Do not publish